DETAILED ACTION
Status of Claims
This application is in response to amendments filed 1 September 2022
Claims 1-20 have been canceled
Claims 21-33 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Noncompliant Amendment:
Applicants arguments have been considered and are persuasive in view of the present claims. Consequently, the examiner will rescind the previously issued notice of noncompliance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 20170059270).

Regarding Claim 21, Kim discloses:

A method of blockchain transaction management comprising: providing a tangible, non-transient, computer-readable medium bearing instructions to configure a processor to mine blocks for use in a desired modification of a transaction recorded in a blockchain by (The examiner has determined that the aforementioned claim limitations recites nonfunctional descriptive material in the form of intended use. Specifically, the limitation reciting “to mine blocks for use in a desired modification of a transaction recorded in a blockchain” is not a positively recited method step nor does the limitation further limit the claimed method step of providing. Therefore, as the limitation does not further limit the claimed step of providing, the examiner must conclude that the limitation constitutes nonfunctional descriptive material. For purposes of compact prosecution, the examiner cites the following: See Kim: Para. [0040] – Kim discloses a blockchain system. It is clear to one of ordinary skill in the art that a blockchain system is implemented using at least a tangible non-transient, computer-readable medium bearing instructions configuring a processor to mine blocks): 
using a mined transaction approval block to verify approval of the transaction (The examiner has determined that the aforementioned claim limitations recites nonfunctional descriptive material in the form of intended use. Specifically, the limitation reciting “using a mined transaction approval block to verify approval of a transaction” appears to be a further limitation of the claimed step of providing and is not drafted as a positively recited method step. Furthermore, the limitation does not further limit the claimed method step of providing. Therefore, as the limitation does not further limit the claimed step of providing, the examiner must conclude that the limitation constitutes nonfunctional descriptive material. For purposes of compact prosecution, the examiner cites the following: See Kim: Para. [0059 -0060] – “The data included in the block of the blockchain system may be divided into first type data and second type data … the first type data 10 may be data related to generating new data. In addition, the second type data 20 may be data related to performing at least one of modification, change, deletion, discard, inquiry, and delivery of existing data” – Kim discloses a method for using a blockchain block, classified as an inquiry/verification block to perform said action on data within the blockchain); and 
using a separate mined transaction modification block to verify modification of the transaction (The examiner has determined that the aforementioned claim limitations recites nonfunctional descriptive material in the form of intended use. Specifically, the limitation reciting “using a separate mined transaction modification block to verify modification of the transaction” appears to be a further limitation of the claimed step of providing and is not drafted as a positively recited method step. Furthermore, the limitation does not further limit the claimed method step of providing. Therefore, as the limitation does not further limit the claimed step of providing, the examiner must conclude that the limitation constitutes nonfunctional descriptive material. For purposes of compact prosecution, the examiner cites the following: See Kim: Para. [0058] and [0060] – “The blockchain system of the present invention includes a plurality of blocks”, “the first type data 10 may be data related to generating new data. In addition, the second type data 20 may be data related to performing at least one of modification, change, deletion, discard, inquiry, and delivery of existing data” – Kim discloses multiple blocks containing potentially different data related to performing different actions such as modification).

Regarding Claim 22, Kim discloses:
setting a target value for the transaction desired for modification configured such that the desired transaction may be modified during the calculation of the transaction approval block (See Kim: Para. [0065] – “the data may be a transaction … in additional to the above-described data” – Kim discloses the potentially modified data being transaction data).



Regarding Claim 27, Kim discloses:
A method for mining blockchain blocks comprising: providing a tangible, non-transient, computer-readable medium bearing instructions to configure a processor to mine blocks for use in one or more transactions desired for modification said transactions recorded in one or more blockchains by (The examiner has determined that the aforementioned claim limitations recites nonfunctional descriptive material in the form of intended use. Specifically, the limitations reciting the step of “to mine blocks for use in on or more transactions desired for modification said transaction recorded in one or more blockchains” is not a positively recited method step nor does the limitation further limit the claimed method step of providing. Therefore, as the limitation does not further limit the claimed step of providing, the examiner must conclude that the limitation constitutes nonfunctional descriptive material. For purposes of compact prosecution, the examiner cites the following: See Kim: Para. [0040] – Kim discloses a blockchain system. It is clear to one of ordinary skill in the art that a blockchain system is implemented using at least a tangible non-transient, computer-readable medium bearing instructions configuring a processor to mine blocks): 
combining approval and modification of one or more transactions via performing additional transactions (The examiner has determined that the aforementioned claim limitations recites nonfunctional descriptive material in the form of intended use. Specifically, the limitation reciting “combining approval and modification of one or more transactions via performing additional transactions” appears to be a further limitation of the claimed step of providing and is not drafted as a positively recited method step. Furthermore, the limitation does not further limit the claimed method step of providing. Therefore, as the limitation does not further limit the claimed step of providing, the examiner must conclude that the limitation constitutes nonfunctional descriptive material. For purposes of compact prosecution, the examiner cites the following: See Kim: Para. [0060] – “the first type data 10 may be data related to generating new data. In addition, the second type data 20 may be data related to performing at least one of modification, change, deletion, discard, inquiry, and delivery of existing data” – Kim discloses wherein inquiry and modification processes can be performed using both a singular block containing both types of data as well as multiple blocks each containing a separate instance of said types of data), 
said additional transactions separated into a first state (approval) where there is no change after the additional transactions are approved and recorded on said blockchains (The examiner has determined that the aforementioned claim limitation recites nonfunctional descriptive material in the form of intended use. Specifically, the limitation recited” appears to be a further limitation of the claimed step of providing and is not drafted as a positively recited method step. Furthermore, the limitation does not further limit the claimed method step of providing. Therefore, as the limitation does not further limit the claimed step of providing, the examiner must conclude that the limitation constitutes nonfunctional descriptive material. For purposes of compact prosecution, the examiner cites the following:  See Kim: Para. [0060] – Kim discloses the block being categorized in a state of delivery which involves no change of data), 
a second state (modification) where the additional transactions are modified after they are approved and recorded on blockchains (The examiner has determined that the aforementioned claim limitation recites nonfunctional descriptive material in the form of intended use. Specifically, the limitation recited” appears to be a further limitation of the claimed step of providing and is not drafted as a positively recited method step. Furthermore, the limitation does not further limit the claimed method step of providing. Therefore, as the limitation does not further limit the claimed step of providing, the examiner must conclude that the limitation constitutes nonfunctional descriptive material. For purposes of compact prosecution, the examiner cites the following:  See Kim: Para. [0060] – Kim discloses the block being categorized in a state of modification), and 
a third state (command) including a command for modifying the desired transactions recorded on the one or more blockchains (The examiner has determined that the aforementioned claim limitation recites nonfunctional descriptive material in the form of intended use. Specifically, the limitation recited” appears to be a further limitation of the claimed step of providing and is not drafted as a positively recited method step. Furthermore, the limitation does not further limit the claimed method step of providing. Therefore, as the limitation does not further limit the claimed step of providing, the examiner must conclude that the limitation constitutes nonfunctional descriptive material. For purposes of compact prosecution, the examiner cites the following:  See Kim: Para. [0060 - 0062] – Kim discloses the block being categorized in a state of modification and performing a modification of already generated digital content on the blockchain).

Regarding Claim 29, Kim discloses:
modifying and updating the transactions requested to be modified by combining the transactions including transaction modification commands and other transactions into one block and adding the mined block to the one or more blockchains when combining the approval and modification of transaction blocks (See Kim: Para. [0060] – “the first type data 10 may be data related to generating new data. In addition, the second type data 20 may be data related to performing at least one of modification, change, deletion, discard, inquiry, and delivery of existing data” – Kim discloses the block containing data which can be a combination of multiple different types of actionable data such a combination of modification, inquiry, and delivery).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 25-26, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Versteeg et al. (US).

Regarding Claims 23 and 30, Kim discloses the method of claim 22 but fails to explicitly disclose:
verifying proof-of-work for the transaction approval block via the solution of a target value hash puzzle.

However, in a similar field of endeavor, Versteeg discloses a method for verifying proo-of-work for a blockchain block via a hash puzzle (See Versteeg: Para. [0026])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of proof verification disclosed by Versteeg to verify proof of work for the blocks disclosed by Kim increasing the overall security of the invention by leveraging the security benefits of hash puzzles for verification.

Regarding Claims 25 and 31, the combination discloses:
verifying works for the transaction modification blocks by using a hash puzzle for a target value of transactions requested to be modified (See Versteeg: Para. [0026] – Versteeg discloses verifying proof-of-work of blockchain blocks using a hash puzzle).

Regarding Claims 26 and 32, the combination discloses:
updating the blockchain by adding a transaction modification block to an already recorded transaction, said transaction modification block including transaction modification commands directed to the blockchain (See Kim: Para. [0058] and [0060] – “The blockchain system of the present invention includes a plurality of blocks”, “the first type data 10 may be data related to generating new data. In addition, the second type data 20 may be data related to performing at least one of modification, change, deletion, discard, inquiry, and delivery of existing data” – Kim discloses multiple blocks containing potentially different data related to performing different actions such as modification/updating).

Claim(s) 24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Prabhakar et al. (US 20200019931 A1)

Regarding Claims 24 and 33, Kim discloses the method of claim 22 but fails to explicitly disclose:
preventing forgery of the target value by including a digital signature of a miner for the target value in corresponding blocks.

However, in a similar field of endeavor, Prabhakar discloses a method for authenticating blocks using a digital signature (See Prabhakar: Para. [0019])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the digital signature disclosed by Prabhakar to authenticate the blocks disclosed by Kim increasing the overall security of the invention by leveraging the security benefits of digital signature for origin authentication.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gonzales Jr. (US 20190205563 A1) generally discloses technologies for secure management of personal information data within a blockchain. Specifically, directed towards the committing and authorizing access of personal information data. Additionally, Gonzales discloses a method for modifying information currently stored on a blockchain through verification of a new change data block.
Groarke (US 20200097927 A1) generally discloses a method for dispute resolution for transaction on a blockchain allowing end user’s to dispute and modify transactions that are present on the blockchain through the use of a process reversal blockchain transaction. Said process modifies previously committed blockchain transactions by modifying the blockchain as whole rather than the transactions themselves
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685             

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685